DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/17/2021 has been fully considered. Claims 2 and 9-17 are cancelled and claims 1 and 3-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “smoothly curved” in claim 1 is a relative term which renders the claim indefinite. The phrase “smoothly curved” is not defined by the claim, the 
Also, this phrase is indefinite in that it is unclear how the curvature of the boundary of the color resist pattern has to be in order to be “smoothly curved”.
Dependent claims 3-8 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim 1 recites the limitation "the topmost layer" in line 6 of claim 1. There is insufficient antecedent basis for this limitation in the claim.
Also, this phrase is indefinite in that it is unclear if this phrase refers to the topmost layer disposed on the at least two color resist layers that is formed of a transparent resist layer or a topmost layer of the at least two color resist layers.
Dependent claims 3-8 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Joo (US 2008/0227507). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Regarding claims 1, 3 and 5, Huang discloses a device with a multi-layer printing layer (paragraph [0002]), wherein the device is a touch panel (paragraph [0005]), wherein the device comprises a protective substrate (Fig. 3 #300; paragraph [0028]) and printing layers printed on the protective substrate (Fig. 3 #310; paragraph [0028]), wherein the printing layers comprise ink (Fig. 3 #310; paragraph [0028]) and wherein the printing layers are part of a frame area being a graphic area on which opaque ink graphics can be printed and has a color design (Fig. 3 #310; paragraph [0028]).
The protective substrate reads on the claimed substrate. The printing layers being part of the frame area and having a color design reads on the claimed at least two color layers formed on a portion of the substrate constructing a visible pattern together and wherein the at least two color layers are stacked on top of each other on the substrate. The surface of the protective substrate on which the printing layers are directly contacted reads on the claimed boundary of the color pattern where each and every color layer directly contacts the substrate. The same surface at which the printing layers directly contact the surface in Fig. 3 is shown to be flat. This reads on the claimed boundary of the color pattern contacting a flat surface of the substrate.


    PNG
    media_image1.png
    431
    555
    media_image1.png
    Greyscale


Huang does not appear to explicitly disclose the touch panel comprising the color pattern being a color resist pattern as claimed in claim 1, the at least two color layers being color resist layers as claimed in claim 1, a top surface of a topmost layer of the at least two color resist layers being smoothly curved as claimed in claim 1, the portion of the substrate on which the at least two color layers are disposed being curved as claimed in claim 1, the substrate being a curved substrate as claimed in claim 3, and a linewidth of the color resist pattern being greater than 10 microns as claimed in claim 5.

However, Yang discloses a touch panel comprising a transparent substrate (Fig. 1 #1; paragraph [0013]) and a color frame made of an opaque thin film made of insulated material (Fig. 1 #2; paragraph [0013]), wherein the insulated material can be a photoresist or ink (Fig. 1 #2; paragraph [0013]) and wherein the width of the opaque thin film is smaller than 3 mm (Fig. 1 #2; paragraph [0013]).
	The width of the opaque thin film for the color frame overlaps the claimed range for the linewidth of the color resist pattern as claimed in claim 5.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Joo discloses a cover for a mobile device comprising printed layers (Fig. 7 #116; paragraph [0059]) disposed on curved portions of the base cover (Fig. 7 #111; paragraph [0059]) and wherein a top surface of the printed layer is curved and formed of a gradation printing manner (Fig. 7 #116; paragraph [0058]).
The printed layer being disposed on curved portions of the substrate reads on the claimed portion of the substrate on which the at least two color layers are disposed being curved as claimed in claim 1. The base cover being curved reads on the claimed substrate being a curved substrate as claimed in claim 3.

Huang, Yang and Joo are analogous art because they are from the same field of display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Joo is drawn to a cover for a mobile device (see Abstract of Joo).



It would have been obvious to one of ordinary skill in the art having the teachings of Huang and Yang before him or her, to modify the device of Huang to include the width and photoresist of the color frame of Yang for the printing layers of Huang because having the required color frame made of photoresist and with a width of smaller than 3mm meet the needs of a narrow-edge panel design (paragraph [0013] of Yang).

It would have been obvious to one of ordinary skill in the art having the teachings of Huang and Joo before him or her, to modify the device of Huang to include the curved substrate of Joo for the protective substrate of Huang because having the required curved substrate provides no sharp edge or boundary (paragraph [0044] of Joo).

Regarding claim 8, Huang discloses the device comprising the protective substrate comprising transparent glass (Fig. 2 #1; paragraph [0028])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Joo (US 2008/0227507) in further view of Wang et al (US 2013/0082961). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Huang, Yang and Joo are relied upon as described above.

Regarding claim 4, Huang, Yang and Joo do not appear to explicitly disclose a thickness of each of the at least two color resist layers ranging from 0.5 micron to 30 microns.

However, Wang discloses a touch-sensitive display comprising medium layers comprising photo-resist with other colors such as green or yellow (paragraph [0038]) and each medium layer having a thickness of 1 to 15 µm (paragraph [0034]).

Huang, Yang, Joo and Wang are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Joo is drawn to a cover for a mobile device (see Abstract of Joo). Wang is drawn to a touch-sensitive display device (see Abstract of Wang).

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Kim et al (US 2006/0152648). A machine translation is being used as the English translation for Huang et al (CN 103129073).

Huang, Yang and Joo are relied upon as described above.

Regarding claim 6, Huang, Yang and Joo do not appear to explicitly disclose the touch panel further comprising a topmost layer disposed on the at least two resist layers and wherein the topmost layer is a transparent resist layer

However, Kim discloses a display device comprising transparent film (Fig. 2 #110; paragraph [0040]) comprising a polymer film (Fig. 2 #111; paragraph [0040]) and a hard coating layer (Fig. 2 #112; paragraph [0040]) and wherein the hard coating layer comprises a photoresist resin (Fig. 2 #112; paragraph [0040]).


Huang, Yang, Joo and Kim are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Joo is drawn to a cover for a mobile device (see Abstract of Joo). Kim is drawn to a display device (see Abstract of Kim).

It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Yang, Joo and Kim before him or her, to modify the touch panel of Huang, Yang and Joo to include the transparent film of a polymer film and a hard coating layer of a photoresist layer as an upper most layer for the icon or artwork layer of Huang because having the required transparent film of a polymer film and a hard coating layer of a photoresist resin an uppermost layer provides protects a liquid crystal panel from external scratches and chemicals (paragraph [0040] of Kim).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Huang et al (CN 103129073) in view of Yang et al (US 2014/0043776) in further view of Lee (US 2004/0125301). A machine translation is being used as the English translation for Huang et al (CN 103129073).



Regarding claim 7, Huang, Yang and Joo do not appear to explicitly disclose the touch panel comprising the hardness of each of the at least two cured color resist layers being from 2H to 4H.

However, Lee discloses an LCD device comprising a photoresist layer disposed on the substrate (Fig. 3A #2; paragraph [0051]) and wherein the photoresist comprises a photo acryl resin having a hardness of 3H to 4H (Fig. 3A #2; paragraph [0051]).

Huang, Yang, Joo and Lee are analogous art because they are from the same field of touch display devices. Huang is drawn to a touch panel (see paragraph [0002] of Huang). Yang is drawn to signal wiring of a touch panel (see Abstract of Yang). Joo is drawn to a cover for a mobile device (see Abstract of Joo). Lee is drawn to a liquid crystal display device (see Abstract of Lee).

It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Yang, Joo and Lee before him or her, to modify the touch panel of Huang, Yang and Joo to include the photoresist resin of photo acryl resin having a hardness of 3H to 4H of Lee for the photoresist of Huang and Yang because having the required photoresist of photo acryl resin provides sufficient characteristics to act as a spacer for the liquid crystal display (paragraph [0051] of Lee).

Response to Arguments
Applicant’s arguments, see page 6, filed 12/17/2021, with respect to the double patenting rejection has been fully considered and are persuasive. The double patenting rejection has been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Huang does not disclose a topmost layer of the at least two color resist layers being curved.

The Examiner agrees and notes that Huang does not disclose a topmost layer of the at least two color resist layers being curved and therefore the previous 103(a) rejection of Huang, Yang and Joo has been withdrawn.
The previous 103(a) rejection of Huang, Yang and Joo has been modified as Joo discloses a top surface of the printed layer being curved and printed in a gradation printing manner.

Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.

Applicants argue that Yang and Joo fails to cure the deficiencies of Huang and the secondary references of Wang, Kim and Lee do not cure the deficiencies of Huang, Yang and Joo.

The Examiner disagrees and notes that Yang, Joo, Wang, Kim and Lee are teaching references used to teach photoresist and width of a color frame (Yang), thickness of medium layers (Wang), a transparent film of a polymer film and a hard coating layer (Kim) and a photoresist resin of photo acryl resin (Lee).

However, note that while Yang, Wang, Kim and Lee do not disclose all the features of the present claimed invention, Yang, Wang, Kim and Lee are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely photoresist and width of a color frame (Yang), thickness of medium layers (Wang), a transparent film of a polymer film and a hard coating layer (Kim) and a photoresist resin of photo acryl resin (Lee), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                     
                                                                                                                                                                                   
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785